Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 1 of 57




                                              MJ19-441
                Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 2 of 57




 1 STATE OF WASHINGTON                   )
                                         )      ss
 2
     COUNTY OF KING                      )
 3
 4
 5                         AFFIDAVIT OF KATELYN R. MITCHELL
 6         I, Katelyn R. Mitchell, a United States Postal Inspector, having been duly sworn on
 7 oath, depose and state as follows:
 8                  I.     AFFIANT BACKGROUND AND INTRODUCTION
 9         1.       I am a United States Postal Inspector, assigned to investigate the unlawful
10 transportation of contraband, including Title 21 controlled substances, through the United
11 States Mail. I have been employed as a Postal Inspector since April 2016 and am currently
12 assigned to Seattle Division Headquarters, located in Seattle, Washington. Prior to
13 becoming a U.S. Postal Inspector, I earned a Bachelor’s Degree in Political Science from
14 Washington State University and a Master’s Degree in Criminal Justice from Seattle
15 University. As part of my duties, I investigate the use of the United States Postal Service
16 (USPS) to illegally send and receive controlled substances, the proceeds of drug
17 trafficking, and instrumentalities associated with drug trafficking, in violation of Title 21,
18 United States Code, Sections 841(a)(1) (distribution and possession with intent to distribute
19 controlled substances), and 843(b) (unlawful use of a communication facility, including
20 USPS, to facilitate the distribution of controlled substances). I have completed USPIS
21 Basic Inspector Training in Potomac, Maryland and received specialized training in the
22 investigation of controlled substances in the United States mails. I have also received
23 training on the identification of controlled substances and the interdiction of controlled
24 substances and proceeds thereof. During my course of employment as a Postal Inspector, I
25 have conducted and/or assisted with the investigation and seizure of more than 2000 USPS
26 parcels containing controlled substances and/or proceeds thereof. In addition, through my
27 experience and training and that of more senior federal, state and local drug investigators I
28 have become familiar with the various techniques by which controlled substances are

     AFFIDAVIT OF KATELYN R. MITCHELL - 1                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 3 of 57




 1 manufactured, transported, distributed, and sold; and the efforts of persons engaged in the
 2 manufacture, transportation, and distribution of controlled substances to avoid detection
 3 and apprehension by law enforcement officers.
 4         2.       Because of my personal participation in this investigation and because of
 5 information provided to me by other agents and officers, I am familiar with the facts and
 6 circumstances of this investigation. My experience in investigating drug offenders, my
 7 education, my conversations with senior drug agents, and my specialized training formed a
 8 basis of opinions and conclusions set forth below.
 9                               II.     PURPOSE OF AFFIDAVIT
10         3.       I submit this affidavit in support of an application for a search warrant for
11 information associated with a certain account that is stored at premises controlled by
12 Google LLC, an email provider headquartered at 1600 Amphitheatre Parkway, Mountain
13 View, California 94043. The information to be searched relates to an account
14 corresponding to the email address Raylee16688@gmail.com (hereinafter the “SUBJECT
15 ACCOUNT”) and more fully described in Attachment A. This affidavit is made in support
16 of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
17 2703(c)(1)(A) to require Google to disclose to the government copies of the information
18 (including the content of communications) further described in Section I of Attachment B.
19 Upon receipt of the records and information described in Section I of Attachment B,
20 government-authorized persons will review that information to locate and seize the items
21 described in Section II of Attachment B.
22        4.     Based on my training and experience and the evidence set forth in this
23 affidavit, I submit that probable cause exists to search Google email account
24 Raylee16688@gmail.com for evidence, fruits, and instrumentalities of the following
25 federal offenses: Distribution and Manufacturing of Controlled Substances, in violation of
26 21 U.S.C. § 841(a) (1); Unlawful Use of a Communication Facility to Facilitate the
27 Distribution of Controlled Substances, in violation of 21 U.S.C. § 843(b); Conspiracy to
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 2                                      UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 4 of 57




 1 commit these offenses in violation of 21 U.S.C. § 846; and Money Laundering, in violation
 2 of 18 U.S.C. § 1956.
 3                             III.    SOURCES OF INFORMATION
 4         5.       The facts set forth in this Affidavit are based on my personal participation in
 5 the investigation described below; oral and written reports of other law enforcement
 6 officers; and records, documents and other evidence obtained during this investigation.
 7 When I refer to registration records for vehicles, I am relying on records obtained from the
 8 Washington State Department of Licensing (DOL). Insofar as I have included event times
 9 in this affidavit, those event times are approximate. Insofar as I have identified individuals
10 in this affidavit, those identifications are made in good faith based on comparisons with
11 Washington State and New York State DOL photos, physical and electronic surveillance,
12 as well as recent booking photos obtained from King County Sheriff’s Office, taken in
13 February 2018 during the arrest of several suspects directly related to this ongoing
14 investigation, as described below.
15                           IV.      SUMMARY OF INVESTIGATION
16         6.       Since 2017, U.S. Postal Inspectors in Seattle, Washington; Portland, Oregon;
17 San Francisco, California; Chicago, Illinois; New York, New York; Newark, New Jersey;
18 and Humble, Texas; as well as King County Sheriff’s Office (KCSO) Detectives have been
19 investigating several illegal and unlicensed clandestine marijuana grow operations in the
20 greater Seattle, Washington area, as well as the interstate transportation of marijuana
21 through the U.S. Postal Service and other shipping methods including bulk freight cargo.
22 Through this investigation, officers have developed evidence that multiple individuals,
23 including Raymenth LEE, are engaged in a multi-state criminal conspiracy to illegally
24 produce and transport large quantities of marijuana out of the states of Washington,
25 Oregon, California, and Colorado to at least the states of Illinois, New York, New Jersey,
26 Texas, and Pennsylvania. Investigators have probable cause to believe that the SUBJECT
27 ACCOUNT is being used in furtherance of the following federal criminal offenses:
28 Distribution and Manufacturing of Controlled Substances, in violation of 21 U.S.C.

     AFFIDAVIT OF KATELYN R. MITCHELL - 3                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 5 of 57




 1 § 841(a) (1); Unlawful Use of a Communication Facility to Facilitate the Distribution of
 2 Controlled Substances, in violation of 21 U.S.C. § 843(b); Conspiracy to commit these
 3 offenses, in violation of 21 U.S.C. § 846; and Money Laundering, in violation of 18 U.S.C.
 4 § 1956.
 5         7.       Throughout the course of this investigation, several individuals have been
 6 identified shipping 2-5 large boxes at a time, weighing between 90 and 125 pounds each,
 7 from bulk freight shipping facilities in Washington, Oregon, and California to other states
 8 for distribution. Seizures of these suspect parcels in Oregon and Illinois have confirmed
 9 that the suspect parcels contain large amounts of vacuum packaged and heat sealed
10 marijuana. Records obtained from multiple freight forwarding companies indicate that
11 many, if not all, of these shipments from multiple West Coast states to multiple East Coast
12 and/or Southern states are arranged by Raymenth LEE. The records show that LEE
13 coordinates these shipments through “Pam,” an employee of shipping arranger “Around the
14 Clock Transport.”
15         8.       Extensive surveillance in Washington, Oregon, California, Illinois, New
16 Jersey, New York, and Texas indicates that targets of this investigation package and ship
17 suspected marijuana parcels in a nearly identical manner. Investigators believe that these
18 nearly identical shipping materials are provided by a shipping company called “Uline.”
19 Investigators uncovered this common provider of shipping supplies when they saw such
20 supplies delivered to a former marijuana stash house at 10432 Crestwood Dr. S., Seattle,
21 Washington. Investigators recovered records from the company providing the shipping
22 materials that showed the same account was ordering identical supplies and sending them
23 to different locations in various states. In addition, the ordered packaging supplies—such
24 as boxes and tape—were similar to the packaging materials investigators were seeing on
25 packages that contained marijuana or that narcotics detecting canines had inspected and
26 indicated had a narcotics odor. Records from the shipping supply company—Uline—
27 showed that the account buying these supplies was registered in the name of “Ray Lee” and
28 listed the SUBJECT ACCOUNT as its contact e-mail address. Investigators have since

     AFFIDAVIT OF KATELYN R. MITCHELL - 4                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 6 of 57




 1 identified “Ray Lee” as Raymenth LEE. Uline has confirmed—and its records show—that
 2 it sends an email to the SUBJECT ACCOUNT each time Raymenth LEE ships supplies
 3 through the “Ray Lee” account. The emails include information about the type of supplies
 4 sent, the quantity delivered, the person to whom they were delivered, and the address
 5 where they were delivered. This information in the SUBJECT ACCOUNT is evidence of
 6 the crimes listed above. In addition, based on my training and experience, I believe there is
 7 other information in the SUBJECT ACCOUNT that would provide additional evidence of
 8 those crimes.
 9                                 V.     SUSPECT LOCATIONS
10         9.       The investigation giving rise to this affidavit involves a number of physical
11 locations and addresses, several of which have been identified as “Shipping Houses.”
12 Surveillance has shown that the Shipping Houses were used by Wobiao LEI, Xinming WU,
13 Guo Gui YU, and other suspects known and unknown. The suspected traffickers used the
14 houses to collect, package, and prepare suspected marijuana for bulk freight shipments
15 outside the state of Washington. For ease of reference, we refer to the “Shipping House”
16 locations by their assigned numbers (based chronologically on the date they were identified
17 in this investigation). The following table shows the address corresponding to each
18 shipping house location:
19          Shipping House #:              Address:
20          Shipping House 1               2115 NE 8th St., Seattle, Washington 98056
21
            Shipping House 2               10432 Crestwood Dr. S., Seattle, Washington
22                                         98178
            Shipping House 3               8100 Wolcott Ave. S., Seattle, Washington 98118
23
            Shipping House 4               4032 S. Willow St., Seattle, Washington 98118
24
25          California Shipping            3102 Gladys Ave. Rosemead, California 91770
            House 1
26
27         10.      The investigation also involves a number of other suspect residences and
28 addresses frequented by and associated with targets of this investigation. For ease of

     AFFIDAVIT OF KATELYN R. MITCHELL - 5                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 7 of 57




 1 reference, we refer to locations by their “Suspect Residence” numbers. The following table
 2 shows the address corresponding to each suspect residence number.
 3          Suspect Residence #:         Address:
 4          Suspect Residence 1          12525 SE 188th Pl, Renton, Washington 98058
 5          Suspect Residence 2          2321 S. Vern Ct., Seattle, Washington 98108
 6
 7         11.     The investigation also involves a number of other residences that contained
 8 marijuana plants and paraphernalia for growing marijuana plants when investigators
 9 searched them pursuant to search warrants. For ease of reference, we refer to locations by
10 their “Confirmed Marijuana Grow” location numbers. The following table also shows the
11 address corresponding to each confirmed marijuana grow number and the date of the
12 search that revealed the property contained marijuana plants and grow paraphenalia:
13       Confirmed MJ Grow #:             Address:                                Searched:
14       Confirmed MJ Grow # 1:           15818 SE 166th Pl, Renton,              August 2017
15                                        Washington 98058
         Confirmed MJ Grow # 2            12334 SE 158th St., Renton,             August 2017
16                                        Washington 98058
17         12.    Finally, the investigation involves several out of state locations and addresses
18 that have been used to receive and/or store suspect shipments sent by Wobiao LEI,
19 Xinming WU, Guo Gui YU, and/or other shippers identified and unidentified. For ease of
20 reference, we refer to these “Stash House” locations by their assigned numbers (based
21 chronologically on the date they were identified in this investigation). The following table
22 shows the address corresponding to each Stash House location:
23          Out of State Stash House #:      Address:
24          Chicago Stash House 1            462 W. 25th Pl, Chicago, Illinois 60616
25          Chicago Stash House 2            3623 S. Artesian Ave., Chicago, Illinois 60632
26
27 //
28 //

     AFFIDAVIT OF KATELYN R. MITCHELL - 6                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 8 of 57




 1                              VI.    DETAILS OF INVESTIGATION
 2 Search of Residences in Seattle Area – 2017 to 2018
 3         13.    In February 2018, King County Sheriff’s Detective Christopher Przygocki
 4 was conducting an investigation into a large organization operating clandestine marijuana
 5 grows inside multiple residences in King and Pierce County, Washington. As part of his
 6 investigation that month, Detective Przygocki applied for and received King County
 7 Superior Court Search Warrant 18-1818, which authorized him to search 18 locations,
 8 including many residential houses and several storage units, in the greater Seattle area. Det.
 9 Pryzgocki and others executed the search warrant and seized over 7600 marijuana plants
10 and over 700 pounds of processed marijuana.
11         14.    In the course of his investigation, Det. Przygocki identified Wei Quan WU as
12 a suspected participant in this marijuana trafficking organization. According to Detective
13 Przygocki, he learned through physical and electronic surveillance that Wei Quan WU
14 and/or his white Land Rover bearing Washington license plate BFS5135 traveled to
15 Shipping House 1 on multiple occasions during what appeared to be his route checking on
16 marijuana grow operations he was overseeing. At the time of the investigation, according
17 to Detective Przygocki, the white Land Rover was registered to Wei Quan WU at his
18 residence, 12442 64th Ave. S., Seattle, Washington.
19         15.    On February 27, 2018, KCSO detectives executed a King County Superior
20 Court search warrant at Shipping House 1. According to Deputy Matthew Volpe, the
21 garage at Shipping House 1 contained a clandestine marijuana grow operation. Inside the
22 residence, investigators found approximately ten pounds of processed marijuana packaged
23 for distribution . Investigators also found several large plywood boxes that were sealed at
24 the seams with caulk, as shown below. Investigators also saw multiple large cardboard
25 boxes approximately the same size as the plywood boxes. I know through my training and
26 experience that it is common for individuals shipping marijuana out of state to reinforce
27 cardboard boxes with plywood, caulk, plastic or foam to mask the odor of marijuana
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 7                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 9 of 57




1 emanating from the box, alter the weight or feel of the box or otherwise further disguise the
2 contents to evade law enforcement detection.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
           16.    According to Detective Przygocki and a report prepared by Deputy Volpe, in
18
     addition to the shipping materials identified at Shipping House 1, investigators found
19
     personal effects, documents, and photographic evidence that two individuals identified as
20
     Xinming WU and Wobiao LEI were living at the residence.
21
           17.     Detective Przygocki provided me with photos obtained during the search of
22
     Shipping House 1. The photographs showed personal, travel, and financial documents
23
     indicating that Wobiao LEI had previously traveled to China and has a New York driver’s
24
     license. Among what appeared to be Wobiao LEI’s personal belongings, investigators
25
     found a printed e-mail dated February 21, 2018. The printed e-mail was also next to an
26
     Alaska Airlines boarding pass in the name of Wobiao LEI for a flight from San Francisco
27
     to Seattle on February 21, 2018—just days before the search. The printed e-mail found
28
     next to the boarding pass also was dated February 21, 2018. The e-mail stated that it was
      AFFIDAVIT OF KATELYN R. MITCHELL - 8                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 10 of 57




 1 from “pam@atctrucks.com” to “Operations @ Multi-Air Freight.” The content of the e-
 2 mail read, “VIP customer will drop off a new shipment within 1 hour today 2/21. Please
 3 advise dims and weight for 1 pallet.” The signature line read, “Pam, Around the Clock
 4 Transport, 217-44 A, 98th Avenue, Queens Village, NY 11429, Tel: 718-454-6310, Fax:
 5 718-454-6315, Email: Pam@atctrucks.com.” A handwritten note in blue ink on the email
 6 stated, “50 x 40 x 45, Rw = 310 lbs, Bill.” This suggested that the printed email was an
 7 original document printed by Multi Air Freight.
 8         18.    Investigators also found four large stacks of hundreds of light green, typed
 9 shipping labels (photographed below) marked “DROP OFF FOR AROUND THE
10 CLOCK.” These labels were pre-printed in equal stacks for shipments departing from two
11 freight companies: “Seattle Air Cargo” located at 19111 Des Moines Memorial Dr.,
12 SeaTac, Washington, and “Multi-Air Freight” located at 584 Eccles Ave, Suite #A South,
13 San Francisco, California 94080. One of the labels had the handwritten note “Ultra” listed
14 as the freight shipping company and a note stating that the shipment was going to
15 “Chicago.”
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 9                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 11 of 57




 1         19.     During the search, Xinming WU and Wobiao LEI at Shipping House 1 in a
 2 silver Honda Odyssey minivan bearing Washington license plate registered to Xinming
 3 WU at 2321 S. Vern Ct., Seattle, Washington 98108, hereafter referred to as Suspect
 4 Residence 2. A third individual identified as Wei Bin WU was also present in the silver
 5 Honda Odyssey. Investigators arrested Xinming WU and Wobiao LEI.
 6 Investigation of Yi Jun CHEN in Seattle and Chicago – 2017 to 2018
 7         20.     At around the same time, similar shipping materials also appeared in an
 8 investigation into a marijuana trafficking organization in Chicago, Illinois. In May 2018,
 9 Postal Inspector Thomas Lynch, working from Chicago, Illinois, contacted me about his
10 marijuana-related investigation. Inspector Lynch advised that he was actively investigating
11 an individual by the name of Yi Jun CHEN. According to Inspector Lynch, Yi Jun CHEN
12 resides in Chicago and is conspiring with others to transport marijuana from Washington
13 State (and possibly elsewhere) to Illinois.
14         21.     Yi Jun CHEN had been the target of a marijuana-related investigation by
15 Postal Inspectors in the Seattle, Washington area. In 2017, Postal Inspectors in Washington
16 identified Yi Jun CHEN and two of his roommates/associates, Mei Ai LI and Wenguan
17 LEI, when they shipped large Express Mail boxes containing marijuana via USPS from
18 post offices in Bellevue, Woodinville, and Seattle, to multiple businesses in Chicago,
19 Illinois.
20         22.     In April 2017, Inspector Nelson Rivera obtained a federal search warrant for
21 a large USPS parcel. When investigators searched the parcel, they found it contained
22 approximately 5272.1 grams of suspected marijuana packaged in heat and vaccum-sealed
23 bags. The parcel had been sent from Seattle, Washington, to a business located in the
24 Chinatown neighborhood of Chicago, Illinois. Postal Inspectors, including myself, then
25 observed a pattern over the course of approximately six months in which a number of large
26 boxes with certain similarities were shipped multiple days per week from various post
27 offices in the Seattle area on the same day. In addition to being large, the boxes also had
28 the same destination and displayed information written in what appeared to be the same

     AFFIDAVIT OF KATELYN R. MITCHELL - 10                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 12 of 57




 1 handwriting. Nearly all of these parcels also had labels that appeared to be very similar to
 2 the labels on the initial parcel seized by Inspector Rivera.
 3         23.    Inspectors identified three different occasions in March 2017 when such
 4 suspect parcels had been sent from the Bellevue Post Office located at 12224 NE Bel Red
 5 Rd., Bellevue, Washington 98005. Investigators retrieved the relevant security footage
 6 from the Bellevue Post Office, and it showed an Asian male driving a white Lexus sedan
 7 bearing license plate BLC8044 enter the post office to ship suspect parcels on each of the
 8 three occasions. The white Lexus bearing plate BLC8044 was registered to Yi Jun CHEN
 9 at 15818 SE 166th Pl, Renton, Washington 98058, hereafter referred to as Confirmed MJ
10 Grow #1. Inspector Worrel obtained the Washington State DOL photo for Yi Jun CHEN
11 and positively identified him as the Asian male observed in the security video shipping
12 multiple large Express Mail parcels to several addresses in the Chinatown neighborhood of
13 Chicago, Illinois.
14         24.    In July and August 2017, investigators obtained two additional search
15 warrants for parcels. Pursuant to the warrants, investigators seized two parcels marked with
16 nearly identical labels and handwriting. Like the earlier parcels, they had been shipped
17 from the greater Seattle area to businesses in the Chinatown neighborhood of Chicago.
18 These two boxes contained a total of 9,362.8 grams of suspected marijuana. Video footage
19 associated with these two parcels again showed Yi Jun CHEN’s white Lexus sedan arrive
20 at the Post Office around the times that the suspect parcels had been shipped. However, the
21 surveillance footage inside the post office showed a different, unidentified Asian male and
22 an unidentified Asian female driving Yi Jun CHEN’s white Lexus sedan to mail large
23 suspect parcels. By searching USPS and law enforcement databases and conducting
24 physical surveillance, investigators learned that Yi Jun CHEN did not reside at the address
25 listed on his driver’s license, but instead lived with two roommates at 12525 SE 188th Pl,
26 Renton, Washington 98058, hereafter referred to as Suspect Residence 1. The roommates
27 were identified as Wenguan LEI and Mei Ai LI based on their Washington State DOL
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 11                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 13 of 57




 1 photos, and matched the appearance of the Asian male and Asian female shipping suspect
 2 parcels inside the Post Office.
 3         25.    In late August 2017, King County Sheriff’s detectives executed search
 4 warrants at 17 residences. Many of the residences contained large clandestine marijuana
 5 grow operations complete with sophisticated lighting, irrigation, and filtration systems used
 6 to cultivate the marijuana plants found inside. Based on my training and experience and
 7 the training and experience of other experienced investigators, I believe that the presence
 8 of these items shows that the residences were used to grow marijuana. Two such residences
 9 searched in August 2017 were associated with Yi Jun CHEN and his roommates. One
10 residence corresponded to the address on Yi Jun CHEN’s Washington State driver’s
11 license, specifically 15818 SE 166th Pl, Renton, Washington 98058. The other
12 corresponded to the address on the Washington State driver’s licenses for Mei Ai LEI and
13 Wenguan LEI, specifically 12334 SE 158th St., Renton, Washington 98058, hereafter
14 referred to as Confirmed MJ Grow #2.
15         26.    Following the execution of these search warrants, the suspect shipments from
16 Seattle, Renton, and Bellevue addressed to locations in the Chinatown neighborhood of
17 Chicago ceased entirely. Investigators continued to conduct physical surveillance at
18 Suspect Residence 1 and obtained a judicially authorized GPS tracking device for Yi Jun
19 CHEN’s white Lexus sedan. Mei Ai LI and Wenguan LEI continued to drive the white
20 Lexus sedan; however investigators did not see Yi Jun CHEN in the Renton, Washington
21 area. Based on USPS business records, investigators identified approximately 201 parcels
22 shipped between 2016 and 2017 that they believed were related to Yi Jun CHEN, Wenguan
23 LEI, and Mei Ai LI’s marijuana shipments. This determination was based on the similarity
24 of the packages’ size, weight, labels, handwriting, sender and/or recipient addresses. Based
25 on my training and experience, this pattern of activity indicates that Yi Jun CHEN,
26 Wenguan LEI, and Mei Ai LI were somehow associated with or supplied by the individuals
27 arrested and residences searched pursuant to the August 2017 King County search warrants
28 and that they changed their pattern of behavior based on those searches.

     AFFIDAVIT OF KATELYN R. MITCHELL - 12                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 14 of 57




 1         27.    According to Inspector Lynch, using USPS and law enforcement databases,
 2 and through physical surveillance, he learned that Yi Jun CHEN relocated to Chicago,
 3 Illinois. In May 2018, Inspector Lynch informed me that while conducting surveillance of
 4 Yi Jun CHEN on May 1, 2018, investigators in Chicago, Illinois observed Yi Jun CHEN
 5 remove numerous large, broken down cardboard boxes from the back of his vehicle and
 6 place them between garbage cans standing in an alley. After Yi Jun CHEN departed,
 7 investigators collected the abandoned boxes from the garbage bin and inspected the few
 8 remaining labels left on some of the cardboard boxes. Pictures of those boxes are below.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         28.    The boxes were marked with blue and white tamper proof tape as seen above.

23 Later in the investigation, investigators received and reviewed records from the shipping
24 supply company Uline. Those records showed that the Uline account associated with the
25 SUBJECT ACCOUNT bought the same blue and white tamper proof tape and large
26 cardboard boxes. The supplies purchased through the Uline account were delivered on
27 multiple occasions to residences in Washington, California, and Colorado, including
28 Shipping House #1, which is the location where Xinming WU and Wobiao LEI were

     AFFIDAVIT OF KATELYN R. MITCHELL - 13                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 15 of 57




 1 arrested during the search on February 27, 2018 (discussed above). According to records
 2 obtained from Uline, the first shipment of supplies associated with the SUBJECT
 3 ACCOUNT was shipped to Xinming WU’s attention at Shipping House #1 on December
 4 21, 2017. The supplies have also been shipped to Shipping House #2, and later Shipping
 5 House #4, which are discussed further below.
 6         29.    Some of the boxes seized from between the garbage bins in the alley on May
 7 1, 2018, also had torn or partial light green labels. The labels read, “DROP OFF FOR
 8 AROUND THE CLOCK,” they had the pre-printed sender address of Seattle Air Cargo
 9 located at 19111 Des Moines Memorial Dr., SeaTac, WA. This was the same shipping
10 company—“Around the Clock”—on the printed email found at Shipping House #1 during
11 the search on February 27, 2018. One of the labels on a box discarded by Yi Jun CHEN
12 also identified “Ultra” as the shipping company. It also stated that the package was
13 “Carton” ”2 of 2,” indicating that it was one of at least two such packages (see photo
14 below). Another box had a different handwritten label that read “Bluefrog limited going to
15 Chicago, 1 of 2.” A third had a different torn, handwritten label that read in part, “OFF
16 FOR, THE CLOCK, BLUEFROG LIMITED, RTONS 3 of 3 DATE: 3/28/18, To:
17 Chicago.” One of the boxes also had a pre-printed label with a bar code referring to both
18 “Around the Clock” and “Forward Air.” A narcotics detection canine inspected the boxes
19 and alerted to the odor of narcotics emanating from the parcels. The light green labels
20 found on the packages abandoned in Chicago by Yi Jun CHEN on May 1, 2018, were
21 identical to those found at Shipping House #1 just a few months earlier on February 27,
22 2018.
23 //
24 //
25 //
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 14                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 16 of 57




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13 Shipping Company Records
14         30.    Nine days after Inspector Lynch recovered these boxes, I contacted Seattle
15 Air Cargo—one of the companies listed on the box labels. Employees at the company
16 explained that “Around the Clock”—another company listed on the labels—is a freight
17 forwarder and shipping arranger based in Queens Village, New York. According to Seattle
18 Air Cargo employees, Seattle Air Cargo and Forward Air—both companies identified on
19 Yi Jun CHEN’s abandoned cardboard box labels—are ground and air freight businesses.
20 “Around the Clock” and others hire Seattle Air Cargo and Forward Air to receive and
21 transport packages from Seattle to other parts of the country. Employees at Seattle Air
22 Cargo told investigators that most of the shipments arranged by “Around the Clock” are
23 marked with the same green labels found during the search of Shipping House #1 and on
24 the boxes discarded by Yi Jun CHEN in Chicago, Illinois.
25         31.    Seattle Air Cargo provided records confirming that shipments arranged by
26 “Around the Clock” generally consisted of 1-4 (most often 3) large boxes often labeled
27 with company names “Ultra,” “Evergreen,” “Peachtree,” “Meridian Enterprise,” or
28 “Bluefrog Limited” and weighing between 70 and 90 pounds each. Employees also

     AFFIDAVIT OF KATELYN R. MITCHELL - 15                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 17 of 57




 1 confirmed that they are contacted exclusively by one individual by the name of “Pam” at
 2 “Around the Clock Transport, 217-44 A, 98th Avenue, Queens Village, NY 11429, Tel:
 3 718-454-6310, Fax: 718-454-6315, Email: Pam@atctrucks.com.” Employees stated that
 4 every drop-off arranged by “Around the Clock” for “Ultra” or “Bluefrog Limited” was
 5 made by the same two Asian males, who drove a silver Honda minivan. Seattle Air Cargo
 6 also provided an image captured by surveillance cameras in their lobby area of the
 7 individual who signed the visitor log during a “Bluefrog Limited” shipment dropped only a
 8 few days earlier on May 7, 2018. The individual in the photo was an Asian male later
 9 identified using his New York DOL photo as Guo Gui YU. The identification information
10 was obtained by law enforcement at a later date as detailed below.
11         32.    Seattle Air Cargo provided records (and have since updated those records)
12 indicating that from December 10, 2017, to June 10, 2019, “Around the Clock” arranged at
13 least 58 shipments totaling at least 141 boxes weighing a total of approximately 14,459
14 pounds (including packaging). The boxes measured approximately 22” x 22” x 22,” 24” x
15 24” x 24,” or “30” x 20” x 20.” These dimensions are consistent with the suspect shipments
16 made by “Ultra,” “Evergreen,” “Bluefrog,” “Bluefrog Limited,” “Meridian Enterprise,” or
17 “Peachtree”. The Seattle Air Cargo documents indicate that the shipments were sent
18 primarily to the Chicago area, but other destinations included Houston and Irving, Texas;
19 Jamaica, New York; Kentucky; Newark, New Jersey; and Folcroft, Pennsylvania. The
20 boxes listed in the Seattle Air Cargo documents are also consistent with the size of the
21 boxes found during the search of Shipping House #1. Evidence at Shipping House #1 also
22 indicated that the shipping boxes were being fortified with plywood, which would in turn
23 increase the weight of large parcels and reduce any marijuana odor emanating from the
24 parcels. Based on my training and experience and the training and experience of other
25 Postal Inspectors, I know that fortifying the boxes and increasing the weight in this way are
26 techniques used to evade law enforcement detection.
27         33.    Investigators also requested information from Forward Air—another
28 shipping company identified on a box abandoned by Yi Jun CHEN. Forward Air provided

     AFFIDAVIT OF KATELYN R. MITCHELL - 16                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 18 of 57




 1 information that the shipment associated with the label recovered from Yi Jun CHEN’s
 2 trash on May 1, 2018, included three large boxes and had an actual gross weight of 270 lbs.
 3 The Forward Air information also showed that the parcels were originally shipped from
 4 Seattle and were picked up at a Forward Air location in Elk Grove Village, Illinois, on
 5 April 3, 2018. Forward Air provided a list of shipments that had been arranged in 2017 and
 6 2018 by another of the shipping companies identified on the abandoned box labels and on
 7 the printed email found during the search of Shipping House #1: “Around the Clock.” The
 8 2017 list included three shipments that had a total weight of 556 lbs, and the 2018 list
 9 included fourteen shipments that had a total weight of 5,013.5 lbs. All of the listed
10 shipments originated in Seattle and were sent to the Forward Air location in Elk Grove
11 Village, Illinois. Forward Air also provided documents indicating that, on May 8, 2018, a
12 suspect shipment arranged by “Around the Clock” had been dropped off at Seattle Air
13 Cargo, to be sent to Forward Air in Chicago.
14 Surveillance of Shipping House #2 near Seattle, Washington – June and July 2018
15         34.    On June 18, 2018, investigators stopped a car being driven by Guo Gui YU
16 and Wei Bin WU. That day, investigators saw two individuals deliver three large freight
17 boxes (photographed below) in a Honda Odyssey minivan, bearing Washington license
18 plate BJM9996. According to Washington Department of Licensing (DOL) records, this
19 vehicle is registered to Xinming WU at 2321 S. Vern Ct., Seattle, Washington 98108. This
20 is the same Honda Odyssey minivan that Wobiao LEI and Xinming WU were arrested in
21 after arriving at Shipping House #1 during the February 2018 King County Search Warrant
22 execution. All three boxes were marked with the same blue and white tamper proof tape
23 found on the boxes discarded by Yi Jun CHEN in Chicago on May 1, 2018. The three
24 delivered boxes were also banded with heavy black polyester strapping and metal seals.
25 Investigators later learned that the same black polyester strapping and metal seals were also
26 purchased from the Uline account associated with the SUBJECT ACCOUNT. They also
27 learned that the black polyester strapping and metal seals were delivered on multiple
28 occasions to residences associated with Xinming WU, Wobiao LEI, Wei Bin WU, and Guo

     AFFIDAVIT OF KATELYN R. MITCHELL - 17                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 19 of 57




 1 Gui YU, including Shipping House #1, Shipping House #2, and Shipping House #4. As the
 2 vehicle left the Seattle Air Cargo location at 19111 Des Moines Memorial Dr., SeaTac,
 3 Washington, King County Sheriff’s deputies stopped the vehicle. The driver and passenger
 4 both presented New York identification cards and were positively identified as Guo Gui
 5 YU and Wei Bin WU. Deputies photographed the identification cards and returned them to
 6 Guo Gui YU and Wei Bin WU. Both subjects were allowed to leave the area without
 7 further questioning or a search of the vehicle. Investigators continued to follow the Honda
 8 Odyssey back to a residence at 10432 Crestwood Dr. S., Seattle, Washington 98178,
 9 hereafter referred to as Shipping House #2.
10
11
12
13
14
15
16
17
18
19
20         35.    Extensive surveillance thereafter confirmed that Shipping House #2 was used
21 as a residence and stash house/packaging location for Guo Gui YU, Wobiao LEI, and
22 Xinming WU until March 2019. For example, surveillance video recorded at Shipping
23 House #2 on the morning of July 13, 2018 showed Xinming WU’s Honda Odyssey exiting
24 the garage. At approximately 10:59 AM, investigators saw the same minivan drive into the
25 loading dock at Seattle Air Cargo. Detective Dickerson photographed Wobiao LEI exit the
26 driver’s seat of the minivan, walk inside the lobby area of Seattle Air Cargo, and sign the
27 sign-in sheet on the desk inside the front door. Investigators then saw Wobiao LEI and Wei
28 Bin WU help Seattle Air Cargo employees unload large boxes from the rear of the

     AFFIDAVIT OF KATELYN R. MITCHELL - 18                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 20 of 57




 1 minivan. I later received documents from Seattle Air Cargo confirming that on the date of
 2 this surveillance—July 13, 2018—Seattle Air Cargo received an “Around the Clock”
 3 shipment consisting of two large boxes weighing approximately 90 pounds each from
 4 “Bluefrog Limited.” The shipment was destined for another freight company called YRC
 5 Freight in Wheeling, Illinois. According to Inspector Lynch, the shipment had been sent by
 6 Seattle Air Cargo and was received by YRC Freight in Wheeling, Illinois on July 20, 2018.
 7 On the same day, Inspector Lynch observed the shipment and requested the assistance of a
 8 narcotics detection canine, who alerted to the odor of narcotics emanating from the large
 9 cardboard boxes.
10 Marijuana Seizure in Oregon – October 2018
11         36.    On October 17, 2018, investigators stopped Wobiao LEI and Xinming WU in
12 Xinming WU’s Honda Odyssey minivan carrying hundreds of pounds of suspected
13 marijuana. Before that day, investigators had affixed a GPS tracking device to the vehicle
14 pursuant to a tracking warrant authorized by U.S. Magistrate Judge Mary Alice Theiler. On
15 October 17, 2018, the GPS data for that tracking device showed that Xinming WU’s
16 minivan traveled outside the state of Washington to Salem, Monmouth, and Portland,
17 Oregon. Investigators contacted Oregon State Police (OSP) about the vehicle.
18         37.    According to OSP, at approximately 3:02 PM, OSP stopped Xinming WU’s
19 Honda Odyssey minivan for traffic violations including speeding and drifting over the
20 yellow shoulder line. OSP stopped the vehicle on the freeway heading northbound on
21 Interstate 5. Officers identified Wobiao LEI as the driver and Xinming WU as the
22 passenger. Officers could immediately smell the odor of raw marijuana mixed with the
23 odor of fabric softener coming from inside Xinming WU’s Honda Odyssey minivan and
24 saw five large cardboard boxes matching the appearance of suspect parcels identified in
25 this investigation in the rear of vehicle. OSP applied a narcotics detection canine, who
26 alerted to the odor of narcotics emanating from the vehicle. Pursuant to a consent search,
27 officers opened one of the wooden boxes and found that it contained 32 large heat-sealed
28 bags of suspected marijuana weighing approximately 1 pound each. According to OSP

     AFFIDAVIT OF KATELYN R. MITCHELL - 19                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 21 of 57




 1 evidence records, the five boxes weighed a total of 427.8 pounds. An officer also reported
 2 that Xinming WU’s Honda Odyssey minivan contained all the packaging items needed
 3 and/or used to package and seal the marijuana. OSP Officers provided Postal Inspectors
 4 with photographs of the seized boxes as well as shipping labels that had been printed and
 5 tucked in the door of the vehicle. The boxes appeared to be packaged with supplies
 6 matching those ordered through the Uline account associated with the SUBJECT
 7 ACCOUNT. The packaging was also identical to the packaging on other suspect parcels
 8 investigators have seen Wobiao LEI, Guo Gui YU, and others deliver to shipping
 9 companies using Xinming WU’s Honda Odyssey. The cardboard boxes (photographed
10 below) were identical in size and appearance, packaged with the same blue and white
11 tamper proof tape and black plastic banding used to package other suspect shipments to
12 Chicago. The printed labels read “DROP OFF FOR AROUND THE CLOCK” by
13 “COMPANY: MERIDIAN ENTERPRISE.” The labels indicated that the shipment would
14 be sent from River City Rush, located at 6763 NE 59th Pl, Portland, OR 97218, to ArcBest
15 Freight, located at 400 E Toughy Ave., Des Plaines, Illinois 60018.
16
17
18
19
20
21
22
23
24
25
26         38.    Inspector Adam Sale contacted River City Rush and requested documents
27 related to the suspect “Around the Clock” shipment seized by OSP from Wobiao LEI and
28 Xinming WU on October 17, 2018. River City Rush records indicated that on October 17,

     AFFIDAVIT OF KATELYN R. MITCHELL - 20                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 22 of 57




 1 2018, “Pam” from “Around the Clock” arranged the shipment of 5 large boxes, each
 2 weighing approximately 90 pounds, to be dropped off by “MERIDIAN ENTERPRISE.”
 3 “Pam” was also the name of the “Around the Clock” employee on the printed email found
 4 during the search of Shipping House #1 on February 27, 2018.
 5         39.    Since October 2018, investigators have received records and surveillance
 6 footage from River City Rush indicating that Wobiao LEI and/or Guo Gui YU dropped off
 7 at least three additional suspect shipments for delivery to Newark, New Jersey.
 8 Search of Residence in Chicago, Illinois – December 2018
 9         40.    Inspector Lynch continued surveillance of Yi Jun CHEN and others in
10 Illinois. Two of the other individuals were Guolong LI and Lingfeng LEI, whom
11 investigators identified picking up, transporting, and/or receiving suspect parcels from
12 Forward Air and other local freight companies. On many occasions, Inspector Lynch
13 requested the assistance of a narcotics detection canine to inspect packages arriving in
14 Illinois from Seattle, Washington, and San Francisco, California. On each occasion, the
15 narcotics detection canine alerted, indicating the packages had a narcotics odor. This
16 pattern of activity continued until February 2019, when, as detailed below, inspectors
17 executed search warrants at the stash house operated by Yi Jun CHEN in Chicago located
18 at 462 W. 25th Pl, Chicago, Illinois 60616, hereafter referred to as Chicago Stash House
19 #1.
20         41.    On November 27, 2018, I saw Guo Gui YU arrive at Seattle Air Cargo,
21 driving a rented minivan bearing California license plates. Guo Gui YU backed the van
22 into the loading dock, and after he left, I saw two large suspect parcels marked with
23 “Around the Clock” labels. The parcels were heavily taped at the seams and packaged in
24 reinforced cardboard boxes consistent with the shipping supplies ordered through the Uline
25 account associated with the SUBJECT ACCOUNT and delivered to Shipping House #1
26 and Shipping House #2 on multiple occasions. Seattle Air Cargo records indicated this
27 shipment was destined for Forward Air in Chicago. I reviewed records provided by Seattle
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 21                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 23 of 57




1 Air Cargo that confirm Raymenth LEE arranged this shipment. An example of Raymenth
2 LEE’s involvement in the “Around the Clock” shipment arrangements is below.
3
4
5
6
7
8
9
           42.    Less than one week later—on December 3, 2018—U.S. Postal Inspectors
10
     observed two individuals identified as Guolong LI and Lingfeng LEI pick up the suspect
11
     “Around the Clock” shipment dropped off November 27, 2019 by Guo Gui YU at Forward
12
     Air in Chicago. According to Inspector Lynch, the suspect shipment (photograph below)
13
     was then delivered to the residence of Guolong LI, located at 3623 S. Artesian Ave.,
14
     Chicago, Illinois, hereafter referred to as Chicago Stash House #2. Again, the suspect
15
     parcels were packaged with familiar blue and white tamper proof tape, black polyester
16
     banding, and metal seals—all consistent with packaging ordered by the account associated
17
     with the SUBJECT ACCOUNT.
18
19
20
21
22
23
24
25
26
27
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 22                                 UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 24 of 57




 1         43.    On multiple occasions between May 2018 and December 2018, investigators
 2 in Chicago conducted surveillance of “Around the Clock” shipments picked up at local
 3 shipping companies and delivered or otherwise routed to Guolong LI’s residence. On
 4 December 4, 2018, U.S. Postal Inspectors and Chicago PD Officers executed a search
 5 warrant at Chicago Stash House #2 and conducted a traffic stop of two individuals leaving
 6 the residence. Inside Chicago Stash House #2, Inspector Lynch identified Guolong LI and
 7 Lingfeng LEI. Lingfeng LEI told investigators that he lived in San Francisco and visited
 8 Guolong LI in Chicago because they both previously lived in China together. Lingfeng LEI
 9 stated he was employed by a freelance construction company and earned approximately
10 $20,000 per year. But Lingfeng LEI could not remember the name of the business or his
11 employer. At the time of the search, Lingfeng LEI was in possession of approximately
12 $15,400 in U.S. Currency found inside a designer Louis Vuitton bag. According to USPS
13 and law enforcement databases, Lingfeng LEI has been associated with one of the San
14 Francisco addresses identified in Uline records described below as receiving suspect
15 shipping supplies ordered by the account associated with the SUBJECT ACCOUNT. The
16 search warrant at Guolong LI’s residence and the associated traffic stop led to the seizure
17 of approximately $34,260 in U.S. Currency and 93.2 pounds of marijuana. According to
18 Inspector Lynch, during the search of Chicago Stash House #2, investigators saw boxes,
19 packaging, tamper proof tape and labels consistent with “Around the Clock” parcels
20 observed entering the residence under law enforcement surveillance. This packaging is
21 consistent with the specific supplies ordered by the account associated with the SUBJECT
22 ACCOUNT.
23 Surveillance Leading to Search of Another Residence in Chicago, Illinois
24         44.    On February 21, 2019, KCSO Det. Mike Klokow saw Guo Gui YU arrive at
25 Seattle Air Cargo in a rental minivan and deliver four large suspect parcels (photographed
26 below). The parcels were packaged with the familiar blue and white tamper proof tape,
27 black polyester banding, and metal seals.
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 23                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 25 of 57




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
            45.    According to Inspector Lynch, four days later—on February 25, 2019—the
17
     same four parcels arrived at Forward Air in Chicago where an unknown Asian male
18
     collected them. Before he picked them up—and unbeknownst to the man—a narcotics
19
     detection canine inspected the outside of the packages and alerted to the odor of narcotics.
20
     Investigators followed the vehicle that picked up the shipment to a nearby Office Depot,
21
     where they saw its occupants meet with another unknown Asian male driving a rental van.
22
     The driver of the vehicle that had gone to Forward Air and the driver of the second van
23
     loaded at least two suspect parcels from the first vehicle into the second. Investigators then
24
     followed the second van, which went to the Chicago Stash House #1 and reversed into the
25
     garage next to a gray Toyota Highlander bearing IL license plate Z988734 registered to Yi
26
     J. CHEN at 220 W. 24th St., Apt 2RB Chicago, Illinois. According to Inspector Lynch, this
27
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 24                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 26 of 57




 1 is the vehicle regularly driven by Yi Jun CHEN and parked at his 24th St. residence on a
 2 routine basis.
 3         46.      Prior to the search warrant execution, extensive surveillance at Chicago Stash
 4 House #1 indicated that it was common for “Around the Clock” shipments to be picked up
 5 from local freight companies and then unloaded into the garage at this stash house. For
 6 example, investigators received records from Forward Air indicating that an “Around the
 7 Clock” shipment addressed to “Wobiao Lei” was dropped at Seattle Air Cargo on July 30,
 8 2018, and was to be sent to Chicago. According to Inspector Lynch, after the package
 9 arrived in the Chicago area, a narcotics detection canine inspected the outside of the
10 shipment and alerted to the odor of marijuana emanating from it. Also according to
11 Inspector Lynch, a white rental van, later confirmed to have been rented by Wobiao LEI,
12 picked up the suspect parcels from the Forward Air loading dock located in Chicago,
13 Illinois on August 3, 2018. Inspector Lynch reviewed surveillance video recorded the same
14 day at Chicago Stash House #1 and saw the same white rental van back into the garage
15 next to the vehicle driven on a regular basis by Yi Jun CHEN. I was notified by Seattle Air
16 Cargo that two additional “Around the Clock” shipments destined for Chicago, Illinois had
17 been dropped off in the Seattle area on August 8, 2018 and August 10, 2018, addressed to
18 ARCBEST Freight and Forward Air. Inspector Lynch observed and documented each
19 when they arrived in Chicago, Illinois, and narcotics detection canines alerted to both
20 shipments, indicating the presence of a narcotics odor. On August 15, 2018, Inspector
21 Lynch saw Wobiao LEI pick up the “Around Clock” shipment (photographed below) sent
22 from Seattle Air Cargo on August 8, 2018, from the Forward Air loading dock in Chicago.
23 According to Inspector Lynch, a narcotics detection canine inspected the outside of the
24 shipment and alerted to the odor of marijuana emanating from the suspect parcels.
25 According to Inspector Lynch, he again reviewed surveillance footage recorded the same
26 day at Chicago Stash House #1 and saw the same minivan Wobiao LEI had just used to
27 pick up the “Around the Clock” shipment back into the garage at Chicago Stash House #1
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 25                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 27 of 57




 1 next to Yi Jun CHEN’s vehicle. The following photographs are images of the suspect
 2 parcels (on the left) and a still image of this surveillance footage (on the right).
 3
 4
 5
 6
 7
 8
 9
10
11
12
           47.     On February 25, 2019, following the surveillance of Guo Gui YU’s February
13
     21, 2019 Seattle Air Cargo shipment as described above, U.S. Postal Inspectors and
14
     Chicago PD Officers executed a search warrant at Chicago Stash House #1, operated by
15
     target Yi Jun CHEN and his associates. According to Inspector Lynch, and as described
16 above, Yi Jun CHEN was frequently observed accessing Chicago Stash House #1 and
17
   receiving “Around the Clock” shipments after they had been delivered to local freight
18
   companies and picked up by himself or co-conspirators. During the search of Chicago
19
   Stash House #1, investigators seized approximately 389 pounds of marijuana, 172,272
20
   marijuana “vape cartridges,” $91,772 in U.S. Currency, and 16 grams of cocaine. A
21
   photograph of the seized items is below.
22
23
24
25
26
27
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 26                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 28 of 57




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         48.    During the search warrant execution, investigators found packaging

13 associated with “Around the Clock” parcels, including stacks of boxes taped with the
14 familiar tamper-proof tape. This packaging is consistent with the specific supplies ordered
15 by the Uline account associated with the SUBJECT ACCOUNT.
16
17
18
19
20
21
22
23
24
           49.    Further, during the search warrant execution at Chicago Stash House #1,
25
     investigators observed stacks of wooden squares consistent with the size of the cardboard
26
     boxes used to ship suspect parcels and consistent with the size of those purchased through
27
     the Uline account associated with the SUBJECT ACCOUNT. These wooden squares were
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 27                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 29 of 57




 1 nearly identical to those initially identified in February 2018 during the search of Shipping
 2 House #1, a residence confirmed to have received multiple shipments of boxes, tape, and
 3 packaging materials from the owner of SUBJECT ACCOUNT.
 4 Shipments Continue after Chicago Residence Searches – April 2019
 5         50.     The search of Chicago Stash House #1 did not deter the drug trafficking
 6 organization from shipping more drugs. Shipping records from multiple freight companies
 7 and extensive surveillance showed that shipments were simply re-routed to other cities,
 8 including but not limited to Newark, New Jersey, Folcroft, Pennsylvania, and Humble,
 9 Texas. For example, on April 22, 2019, I saw Guo Gui YU arrive at Seattle Air Cargo in a
10 black Toyota Sienna rental van. Guo Gui YU entered the lobby at Seattle Air Cargo and
11 delivered three large suspect parcels, this time destined for Forward Air in Newark, New
12 Jersey. I captured the following image of the parcels shipped by Guo Gui YU on this
13 occasion. The packaging portrayed in this photo is consistent with the packaging of
14 previous suspect shipments. The only exception is that targets alternate between the below
15 blue and white tamper-proof tape and clear packing tape, both of which have been ordered
16 and delivered to at least 13 suspect residences in Washington, California and Colorado by
17 the Uline account associated with the SUBJECT ACCOUNT.
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 28                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 30 of 57




 1         51.    In addition to parcels shipped at Seattle Air Cargo, investigators have
 2 identified similar shipments delivered to YRC Freight in Tukwila, Washington. YRC
 3 freight provided records indicating that they frequently receive shipments packaged in a
 4 nearly identical manner as those shipped at Seattle Air Cargo. The shipments are packed in
 5 the same size boxes, with identical blue and white tamper proof tape and black banding and
 6 delivered by Wobiao LEI and Guo Gui YU. Records provided by YRC indicate that these
 7 shipments are arranged by a company called “Clear Freight” and were destined for “PWL
 8 Trucking” at 14731 176th St., Jamaica, New York 11434, to the attention of “Kam Chow.”
 9 YRC freight has provided records indicating that shipments packaged in the same manner,
10 marked with the same labels, and delivered by the same individuals have been received on
11 at least 29 occasions since September 2018, and as recently as September 11, 2019.
12 Surveillance images captured and physical surveillance as recently as September 11, 2019,
13 at YRC Freight confirm that several shipments were dropped off by Guo Gui YU and/or
14 Wobiao LEI. For example, on April 26, 2019, I followed Guo Gui YU as he drove a rental
15 minivan to YRC Freight located in Tukwila, Washington and observed him ship three very
16 large suspect parcels to PWL trucking in Jamaica, New York. The three boxes were
17 packaged, taped, and banded with familiar shipping supplies and were very similar to the
18 parcels I observed him ship many times previously at Seattle Air Cargo. On July 18, 2018,
19 I reviewed updated records provided by Uline that showed large cardboard boxes, black
20 polyester strapping, and a sealer were delivered to Limei LUO at 4032 S. Willow St.,
21 Seattle, Washington 98118, hereafter referred to as Shipping House #4. Shipping House #4
22 is the residence of Wobiao LEI’s parents, Limei LUO and Huankang LEI, and investigators
23 have seen Guo Gui YU and Wobiao LEI visit the residence on a near daily basis.
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 29                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 31 of 57




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13        52.    More recent records from YRC Freight showed that it received a suspect
14 shipment on July 25, 2019, that was addressed to “Kam Chow” at PWL Trucking Inc. at
15 11030 Dunrik St., Jamaica, NY 11412. The image below was taken on the morning the
16 shipment was delivered to YRC and shows Guo Gui YU holding the shipping invoice.
17
18
19
20
21
22
23
24
25
26
27        53.    As this investigation continues, investigators continue to identify suspect
28 cargo associated with Wobiao LEI, Xinming WU, and/or Guo Gui YU at both Seattle Air

     AFFIDAVIT OF KATELYN R. MITCHELL - 30                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 32 of 57




 1 Cargo and YRC Freight shipping companies. According to Seattle Air Cargo records, the
 2 same suspect individuals have continued to send suspect “Around the Clock” shipments to
 3 the East Coast almost weekly (with the exception of a hiatus between September 26, 2018
 4 and November 15, 2018), including a shipment as recent as June 10, 2019.
 5 “Around the Clock” Shipments From California
 6         54.   Evidence also shows that similar shipments are being sent from California to
 7 other states. As previously noted, during the search of Shipping House #1 in February
 8 2018, investigators found labels for “Around the Clock” shipments that identified another
 9 freight company: Multi Air Freight. Multi Air Freight is located near San Francisco,
10 California, and on August 22, 2018, an investigators saw Wobiao LEI—who was arrested
11 approximately six months earlier during the search of Shipping House #1 near Seattle,
12 Washington—arrive at Multi Air Freight in California. Wobiao LEI was with an individual
13 identified as Xiangchao WU and arrived at Multi Air Freight driving a gray Toyota Sienna
14 minivan bearing California license plate 7LIG128. The vehicle was registered to
15 Xiangchao WU at 1723 Pacific City, Alameda, California 94501. During his visit to Multi
16 Air Freight on August 22, 2018, Wobiao LEI presented his Washington State driver’s
17 license to Multi Air Freight and dropped off four large boxes (photograph below). The
18 packages were taped and banded with packing supplies consistent with those ordered by
19 the Uline account associated with the SUBJECT ACCOUNT. Affixed to the boxes was a
20 printed label that read, “DROP OFF FOR AROUND THE CLOCK.” The label also
21 identified the “PICK UP LOCATION” as Forward Air in Newark, New Jersey. As noted
22 above, other suspect packages had been sent to Forward Air facilities, including Forward
23 Air in and around Chicago, Illinois.
24 //
25 //
26 //
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 31                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 33 of 57




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         55.    On September 5, 2018, Xiangchao WU returned to Multi Air Freight to ship
13 three boxes. The boxes were packaged with supplies like those ordered through the Uline
14 account associated with the SUBJECT ACCOUNT. The packages were also to be sentto
15 Newark, New Jersey. On this occasion, Xianchao WU provided Multi Air Freight with his
16 own California Driver’s license as identification.
17         56.    In March 2019, Postal Inspectors in Newark, New Jersey reviewed records
18 obtained from Forward Air that showed identical “Around the Clock” shipments had been
19 sent from two additional freight companies in California: Ryan’s Express Freight in
20 Hawthorne, California; and ML Transportation in Hayward, California. Investigators have
21 reviewed surveillance photos of several of the suspect parcels, which continue to be
22 shipped from these locations, as recently as June 24, 2019. The suspect parcels in these two
23 distant areas in California have been packaged, taped, and banded in a manner consistent
24 with the shipping supplies ordered through the Uline account associated with the
25 SUBJECT ACCOUNT and shipped to multiple locations in multiple states.
26         57.    For example, on June 7, 2019, investigators reviewed records obtained from
27 ML Transportation in Hayward, California. Those records showed that an “Around the
28 Clock” shipment of three large parcels had been arranged by Pam—the same name that

     AFFIDAVIT OF KATELYN R. MITCHELL - 32                                UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 34 of 57




 1 appeared on the printed email found during the search of Shipping House #1—and dropped
 2 off for shipment to Folcroft, Pennsylvania. According to records received from ML
 3 Transportation, the shipment was dropped off by an individual who presented and matched
 4 the appearance of the California DOL photo of an individual by the name of Zhong Zhang.
 5 The parcels were marked with the familiar “Around the Clock” labels printed on white
 6 paper (photograph below). As previously indicated, on July 18, 2019, I reviewed records
 7 provided by Uline. These records indicated that the owner of the SUBJECT ACCOUNT
 8 purchased cardboard boxes matching the size of those used to prepare suspect shipments as
 9 well as an industrial steel strapping sealer, likely used to apply the black polyester banding.
10 These particular items were addressed to “Zhong Zhang” at 3102 Gladys Ave., Rosemead,
11 California, hereafter referred to as California Shipping House #1.
12
13
14
15
16
17
18
19
20
21 Raymenth LEE, owner of SUBJECT ACCOUNT, Arranges “Around the Clock”
   Shipments
22      58.     Since May 2018, investigators have been aware that an individual named
23 “Pam” has arranged a large number of the suspect “Around the Clock” shipments. In
24 addition to finding the printed email at Shipping House #1 during the search in February
25 2018, investigators received correspondence from Seattle Air Cargo that included
26 communications with “Pam” at “Around the Clock.”
27      59.    One of the emails from “Pam” revealed the name of the person directing her
28 to arrange the suspect shipments. In the email dated January 7, 2019, from “Pam” to Seattle

     AFFIDAVIT OF KATELYN R. MITCHELL - 33                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 35 of 57




 1 Air Cargo, “Pam” forwarded the email that appeared to direct her to arrange the shipment
 2 to New York. The forwarded email contained the identical shipping requests, which
 3 appeared to be a duplicate of Raymenth LEE’s instructions that she was making to Seattle
 4 Air Cargo. The forwarded email was from “Raymenth Lee” and the email address
 5 raylee.nyc@amassgroup.com. The forwarded email from Raymenth LEE stated: “Dear
 6 Pam, Company: PEACHTREE LOGISTICS; Customer is dropping off- 2 box to Seattle air
 7 cargo IN A HOUR; From: Seattle: Seattle air-cargo; To: New York (Forward AIR); 2 x 90
 8 lbs = 180 lbs; Pick up person in New York (CHEE CHOONG. NG); please send me the
 9 BOL before we leave. Regards, Raymenth Lee, Ext. 13, Amass International Group (New
10 York) Inc., Cargo Building 75, North Hangar Road, STE 200, Jamaica, NY 11430; TEL
11 718-995-0880, FAX. 718-995-0889.”
12         60.    The email provides shipment instructions consistent with those for other
13 suspect shipments. The instructions anticipated a shipment of a similar type of package
14 (two boxes), a similar weight (90 pounds per box), a similar starting location (Seattle), and
15 a similar destination (New York). In addition, investigators have conducted surveillance of
16 an individual identified as Chee Choong NG—the person Raymenth LEE stated would
17 pick up the boxes in New York. The surveillance has shown that Chee Choong NG
18 frequently picked up suspect shipments in Newark, New Jersey; Jamaica, New York; and
19 Folcroft, Pennsylvania; and drove them back to what appears to be a stash house in Staten
20 Island, New York. Based on my training and experience and the training and experience of
21 other investigators, I believe that the email “Pam” forwarded to Seattle Air Cargo shows
22 that Raymenth LEE is helping to direct the interstate shipment of marijuana.
23         61.    This is not the only email from Raymenth LEE that “Pam” forwarded to
24 shipping companies. Investigators have reviewed email notification and instructions from
25 Pam associated with at least 8 additional shipments from cities on the West Coast to cities
26 in New Jersey, Pennsylvania, and Texas in which Pam forwarded earlier messages from
27 Raymenth LEE. Several of Raymenth LEE’s forwarded emails include a note stating
28 “Second shipment of the day.” Based on my training and experience in this investigation, I

     AFFIDAVIT OF KATELYN R. MITCHELL - 34                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 36 of 57




 1 believe this shows Raymenth Lee is arranging additional shipments to and from locations
 2 that have not yet been identified by law enforcement.
 3         62.    The most recent suspect “Around the Clock” shipment arranged by
 4 Raymenth LEE as indicated in a forwarded email from “Pam” was for three boxes
 5 weighing a total of 270 pounds. The boxes were to be shipped on June 21, 2019, from
 6 Hayward, California, to Humble, Texas. On June 24, 2019, that shipment arrived at
 7 Forward Air in Humble, Texas. A narcotics detection canine then inspected the outside of
 8 the package and alerted to the odor of narcotics emanating from the suspect shipment. I
 9 reviewed photos of the suspect parcels (photograph below). They are packaged in a manner
10 consistent with the supplies ordered through the Uline account associated with the
11 SUBJECT ACCOUNT, including the use of large boxes, black polyester strapping, and
12 metal seals. Further, the parcels are marked with printed “Around the Clock” labels similar
13 to those observed on multiple other suspect shipments.
14
15
16
17
18
19
20
21
22
23
           63.    Law enforcement databases as well as the New York Department of
24
     Licensing indicate that an individual by the name of Raymenth LEE is currently associated
25
     with the address at 154 Beach 67th St., Fl. 1, Arverne, New York 11692. On June 7, 2019, a
26
     Currency Transaction Report filed by Citibank, N.A., showed large cash deposits on May
27
     30, 2019, totaling $13,465 into bank accounts associated with Raymenth LEE and a
28
     company called Amass International Group . The mailing address for the accounts into
      AFFIDAVIT OF KATELYN R. MITCHELL - 35                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 37 of 57




 1 which the money was deposited is 154 Beach 67th St., Fl 1, Arverne, New York—the same
 2 address associated with Raymenth LEE’s New York driver’s license. The e-mail address
 3 associated with the accounts mentioned in the CTR is the SUBJECT ACCOUNT.
 4 Uline Shipments Associated with SUBJECT ACCOUNT
 5         64.    In early 2019, investigators saw shipping supplies being delivered to a
 6 suspected shipping house in Seattle, Washington, and records from that company also led
 7 investigators to believe Raymenth LEE and the SUBJECT ACCOUNT are involved in the
 8 interstate shipment of marijuana.
 9         65.    On January 9, 2019, Detective Przygocki saw a local delivery truck operated
10 by a company called Pozzi Brothers arrive at Shipping House #2. The truck delivered a
11 large pallet of cardboard boxes and other supplies to Guo Gui YU—who has been seen
12 delivering suspect packages to shipping companies.
13         66.    Again, on February 26, 2019, Detective Przygocki saw a local delivery truck
14 operated by Pozzi Brothers arrived at Shipping House #2. The truck again delivered a large
15 pallet of cardboard boxes and other supplies to Guo Gui YU.
16         67.    Records from Pozzi Brothers reviewed in March 2019 showed that Pozzi
17 Brothers delivered the pallets to Shipping House #2 for the shipping supply company
18 Uline, Inc. According to Pozzi Brothers records, Uline, Inc. contracts Pozzi Brothers to
19 make local deliveries. The purchase order number or “p/o” appearing on the Pozzi Brothers
20 invoices for the deliveries to Shipping House #2 mentioned above is the name “Ray”—
21 which is a short version of the name Raymenth, as in Raymenth LEE. Similarly, the
22 SUBJECT ACCOUNT is in the name of “Raylee16688@gmail.com.” The Pozzi
23 Brothersrecords for the Uline shipments also include a name associated with the account:
24 “Ray Lee.” Pozzi Brothers records indicate that between December 21, 2017, and February
25 25, 2019, Pozzi Brothers made large Uline deliveries of packaging materials identical to
26 those used to ship suspect parcels from Washington, California, and Oregon to the
27 following names and addresses:
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 36                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 38 of 57




1    Date:        Addressed To:              Delivery Address:         Product Description / Notes:
2    12/21/2017 Xinming                      2115 NE 8th St.,          40 Large Cardboard Boxes
                “ATTN Xinming Wu”            Renton, Washington
3
                (718) 995-0880               98056 (Shipping House     Signed for by “Bill Lee”
4                                            #1)
5    1/09/2018    Xinming                    2115 NE 8th St.,          50 Large Cardboard Boxes
                  (425) 270-0872             Renton, Washington
6                                            98056 (Shipping House     Signed for by “Xinming”
7                                            #1)
     2/27/2018    “Xinming”                  2115 NE 8th St.,          50 Large Cardboard Boxes
8                 (718) 995-0880             Renton, Washington        Black Poly Strapping
9                 (425) 270-0872             98056 (Shipping House
                  (206) 403-6866             #1)                       “Bill”
10                (206) 739-1161
11   4/05/2018    Sam                        10432 Crestwood Dr.       150 Large Cardboard Boxes
                  (718) 995-0880             S., Seattle, Washington   Black Poly Strapping
12                (206) 739-1161             98178 (Shipping House     Steel Seals
13                                           #2)                       Signed for by “G” (illigible)
     5/15/2018    Sam                        12334 SE 158th St.,       150 Large Cardboard Boxes
14                (718) 995-0880             Renton, Washington        Strapping Tools and Single
15                (206) 739-1161             98058                     Notch Strapping Sealer
                                                                       “Ok to leave w/o sign per
16                                                                     Ray”
17   7/15/2018  John                         10432 Crestwood Dr.       50 Large Cardboard Boxes
                ATTN MR. JOHN                S., Seattle, Washington   Poly Strapping
18              (718) 995-0880               98178 (Shipping House     “Ok per John to leave in front
19              (206) 739-1161               #2)                       of garage”
     12/04/2018 Jason                        10432 Crestwood Dr.       60 Large Cardboard Boxes
20              Please call Jason            S., Seattle, Washington   Poly Strapping Metal Seals –
21              (718) 995-0880               98178 (Shipping House     5/8”
                (646) 667- 6736              #2)                       Signed for by “Jason”
22   01/08/2019 Jimmy                        10432 Crestwood Dr.       60 Large Cardboard Boxes
23              (718) 995-0880               S., Seattle, Washington   and 24 rolls of Industrial
                (646) 667- 6736              98178 (Shipping House     Security Tape “If Seal is
24                                           #2)                       Broken”
25   2/25/2019    John                       10432 Crestwood Dr.       50 Large Cardboard Boxes
                  (718) 995-0880             S., Seattle, Washington   Black Poly Strapping
26                                           98178 (Shipping House     Industrial Poly Strapping
27                                           #2)                       Tools, Tensioner and Sealer
                                                                       5/8”
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 37                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 39 of 57




1     4/15/2019      Limei LUO                 4032 S. Willow St.,       50 Large Cardboard Boxes,
                     (718) 995-0880            Seattle, Washington       Poly Strapping, Strapping
2
                                               98118                     Tools / No Hand Tools
3
            68.     As noted above, this list of shipments includes many deliveries to target
4
     locations in this investigation. For example, as described above, in February 2018,
5
     investigators searched Shipping House #1 and found evidence that it was an illegal
6
     marijuana grow, packaging facility, and stash house. Investigators found large wooden and
7
     cardboard boxes, the printed e-mail from “Pam,” hundreds of “Around the Clock” shipping
8
     labels, and other packaging materials. They also arrested Wobiao LEI and Xinming WU
9
     during the search.
10
            69.     In August 2017, investigators also executed a search warrant at the residence
11
     at 12334 SE 158th St., Renton, Washington 98058 (Confirmed MJ Grow #2). Investigators
12
     found approximately 798 marijuana plants and 27 pounds of dried, packaged marijuana.
13
     King County detectives also reported seeing a white Lexus sedan bearing Washington
14
     license plate BCL8044 registered to Yi Jun CHEN at this location in the months before the
15
     search. This residence is also the listed address on the Washington State Driver’s licenses
16
     for Yi Jun CHEN’s associates Mei Ai LI and Wenguan LEI.
17
            70.     Investigators also received records from Uline, Inc. related to the “Ray Lee”
18
     account that delivered shipping supplies to these locations. The shipping supplies delivered
19
     by the Pozzi Brothers as described above were purchased through a Uline account
20
     registered to “Ray Lee.” The account’s billing address is 154 Beach 67th Street, Alverne,
21
     NY 11692. The Uline records also show that the account holder—“Ray Lee”—provided
22
     the same billing address (154 Beach 67th Street, Alverne, New York 11692) for both credit
23
     cards used to make all purchases through the account. One of the credit cards is a
24
     Mastercard ending in *9883, and the other is a Visa ending in *3788. Uline customer
25
     service records indicate that on December 21, 2017, Ray Lee called Uline to confirm that
26
     his home address is the same as the billing address (154 Beach 67th Street, Alverne, New
27
     York 11692).
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 38                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 40 of 57




 1         71.    Uline records also show that the email address for the “Ray Lee” account is
 2 the SUBJECT ACCOUNT. Uline further informed investigators that every time the
 3 account holder—“Ray Lee”—places an order through Uline, Uline sends a confirmation
 4 email to the SUBJECT ACCOUNT. The confirmation email includes information about
 5 the purchase, including the purchased items, the quantity of purchased items, the person
 6 buying the items, the person to whom the items were shipped, and the address to which
 7 they were shipped. Based on my training and experience, I believe this information
 8 provides evidence regarding the quantities of distributed marijuana, the individuals
 9 engaged in that distribution, and the locations where marijuana is being packaged and
10 distributed. As such, based on my training and experience, I believe the SUBJECT
11 ACCOUNT contains evidence relating to the interstate distribution of marijuana.
12         72.    This belief is based in part on the fact that Uline records indicate that, since
13 December 2017, in addition to the Pozzi Brothers shipments in the table above, “Ray Lee”
14 ordered shipping supplies like those used on suspect parcels—including a total of 1,310
15 large cardboard boxes and/or poly strapping tape and steel seals—for delivery to the
16 following names and addresses:
17
18    Date:        Addressed To:           Delivery Address:              Product Description / Notes:
19    01/08/2018 Tina                      308 Sawyer St.                 30 Large Cardboard Boxes
                                           San Francisco, California
20
                                           94134
21    01/31/2018 Xinming                   2115 NE 8th St., Renton,       36 rolls of Industrial Security
22                                         Washington 98056               Tape “If Seal is Broken” and
                                           (Shipping House #1)            24 rolls of clear carton sealing
23                                                                        tape
24    04/10/2018 Sam                       10432 Crestwood Dr. S.,        36 rolls of Industrial Security
                                           Seattle, Washington            Tape “If Seal is Broken”
25                                         98178 (Shipping House
26                                         #2)
      04/25/2018 Sam                       10432 Crestwood Dr. S.,        Poly Strapping and Industrial
27               (206) 739-1161            Seattle, Washington            Strapping Sealer
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 39                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 41 of 57




1                                       98178 (Shipping House
                                        #2)
2
     06/18/2018 Tommy Chou              5165 E 138th Ave.,         30 Large Cardboard Boxes
3               (646) 431-2455          Thornton, Colorado         Black Poly Strapping
                                        80602                      Industrial Poly Strapping
4
                                                                   Tools, Tensioner and Sealer
5                                                                  5/8” and 36 rolls of clear
                                                                   carton sealing tape, and 4 rolls
6
                                                                   of 80 gauge Anti-Static
7                                                                  Stretch Wrap
8    06/26/2018 Parry Popp              2703 Kelburn Ave.          10 Large Cardboard Boxes
                (626) 822-7733          Rosemead, California       Black Poly Strapping
9                                       91770                      Industrial Poly Strapping
10                                                                 Tools, Tensioner and Sealer
                                                                   5/8” and 24 rolls of clear
11                                                                 carton sealing tape
12
     08/16/2018 Frank                   15049 Milford St.,        50 Large Cardboard Boxes
13              (510) 561-9492          San Leandro, California   Black Poly Strapping
14                                      94579                     Industrial Poly Strapping
                                                                  Tools, Tensioner and Sealer
15                                                                5/8” and 24 rolls of clear
16                                                                carton sealing tape
     08/27/2018 Nick                    18227 Bellorita St.,      30 Large Cardboard Boxes,
17                                      Rowland Heights,          Poly Strapping Metal Seals
18                                      California 91748          and 24 rolls of Industrial
                                                                  Security Tape “If Seal is
19                                                                Broken”
20   02/05/2019 Jet                     840 Paradise Blvd.,       50 Large Cardboard Boxes
                (510) 399-9886          Hayward, California       Black Poly Strapping
21                                      94541                     Industrial Poly Strapping
22                                                                Tools, Tensioner and Sealer
                                                                  5/8” and 24 rolls of clear
23                                                                carton sealing tape
24   02/12/2019 Johnson Lin             454 W. Duarte Rd, Apt. A 50 Large Cardboard Boxes
                                        Arcadia, California 91007 Black Poly Strapping
25                                                                Industrial Poly Strapping
26                                                                Tools, Tensioner and Sealer
                                                                  5/8” and Industrial Security
27                                                                Tape – “If Seal is Broken”
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 40                             UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 42 of 57




 1    4/01/2019    Zhong Zhang           3102 Gladys Ave             50 Large Cardboard Boxes
                                         Attn Zhong Zhang            Standard Steel Strapping
 2
                                         Rosemead, California        Sealer, Industrial Steel
 3                                       91770                       Strapping Tensioner
      4/09/2019    Nick Zheng            18227 Bellorita St.         30 Large Cardboard Boxes
 4
                                         Rowland Heights,            24 Rolls Clear Sealing Tape
 5                                       Caifornia 91748
 6    5/03/2019    Jack                  840 Paradise Blvd.,         50 Large Cardboard Boxes
                                         Hayward, California         24 Rolls Clear Sealing Tape
 7                                       94541                       Industrial Poly Strapping
 8                                                                   Tools, Tensioner and Sealer
      6/10/2019    Joey                  840 Paradise Blvd.,         100 Large Cardboard Boxes
 9                                       Hayward, California         24 Rolls Clear Sealing Tape
10                                       94541                       Black Poly Strapping
                                                                     Poly Strapping Metal Seals
11                                                                   Standard Steel Strapping
12                                                                   Sealer, Industrial Steel
                                                                     Strapping Tensioner
13
14    7/14/2019    John                  3102 Gladys Avenue          90 Large Cardboard Boxes
                                         Rosemead, California
15                                       91770
16    7/21/2019    Vivian                219 Elmira St.              30 Large Cardboard Boxes
                                         San Francisco, California   24 Rolls Clear Sealing Tape
17                                       94124                       Black Poly Strapping
18                                                                   Poly Strapping Metal Seals
                                                                     Standard Steel Strapping
19                                                                   Sealer, Industrial Steel
20                                                                   Strapping Tensioner

21         73.    According to California DOL records, the residence located at 840 Paradise
22 Blvd., Hayward, California 94541—which appears three times in the table above—is
23 associated with an individual by the name of Wing Chit CHEUNG. On June 13, 2019, an
24 individual presented a California Driver’s license listing the name Wing Chit CHEUNG,
25 the 840 Parades Blvd. address, and his photograph to MLT in Hawthorne, California, when
26 he dropped off suspect packages for shipment. Records also show that a shipment sent on
27 June 21, 2019, from Hawthorne, California to Humble, Texas, is addressed to Wing Chit
28 CHEUNG. As previously described, on June 24, 2019, U.S. Postal Inspectors in Humble,

     AFFIDAVIT OF KATELYN R. MITCHELL - 41                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 43 of 57




 1 Texas, had a narcotics detection canine inspect the outside of these packages when they
 2 arrived, and the narcotics detection canine alerted to the odor of narcotics emanating from
 3 the suspect parcels.
 4 Surveillance of Raymenth LEE in New York –August 2019
 5         74.    As previously described, the account holder of the Uline account in the name
 6 of “Ray Lee” uses the SUBJECT ACCOUNT as a point of contact to receive confirmation
 7 e-mails related to Uline purchases of shipping supplies that are sent to suspect addresses in
 8 Washington, Oregon, California, and Colorado. Also as previously described, records
 9 obtained from multiple freight companies indicate that an individual by the name of
10 Raymenth LEE using a different e-mail address (raylee.nyc@amassgroup.com) arranged
11 shipments that investigators believe contained large amounts of marijuana from multiple
12 West Coast states to multiple East Coast states. Based on my training and experience, I
13 believe the same individual—Raymenth LEE—orders the shipping supplies through Uline
14 that are used to package marijuana and also coordinates the shipments through “Around the
15 Clock” that distribute the marijuana.
16         75.    This belief is based in part on surveillance of Raymenth LEE conducted in
17 August 2019. On August 6, 2019, I traveled to the address associated with the company
18 Amass International Group at 75 Hangar Road., Jamaica, New York. As described above,
19 this is the company name and address that appeared in the email from Raymenth LEE that
20 “Pam” from “Around the Clock” forwarded to Seattle Air Cargo in January 2019. At
21 approximately 7:45 AM on August 6, 2019, I saw a black Ford Explorer bearing New York
22 license plate FRP3383 arrive at the address for Amass International Group and gain access
23 to the gated employee parking area. An Asian male matching the appearance of the New
24 York DOL photo for Raymenth LEE exited the vehicle and entered the office building at
25 75 Hangar Road, Jamaica, New York.
26         76.    According to New York Department of Licensing records, the Ford Explorer
27 bearing New York license plate FRP3383 is registered to Raymenth LEE. The registration
28 address was 87 Columbia St., 13D, New York, New York. According to USPS and law

     AFFIDAVIT OF KATELYN R. MITCHELL - 42                                 UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 44 of 57




 1 enforcement databases, this is believed to be a previous address associated with the same
 2 Raymenth Lee associated with 154 Beach 67th St. Arverne, New York. At approximately
 3 9:37 AM, I entered the office building and observed a directory posted on the wall
 4 indicating that “Amass International Group” was located on the second floor in Suite #200.
 5 On the second floor of the building, I observed one of many solid blue doors marked with a
 6 small placard near the door reading “Amass International Group.” At approximately 5:45
 7 PM, I saw Raymenth LEE exit the office building, return to his black Ford Explorer with
 8 an unknown Asian male and an unknown Asian female and leave the employee parking lot.
 9         77.    The next day, on August 7, 2019, Postal Inspector Nicholas Moore and I
10 traveled to a residence at 154 Beach 67th St. Arverne, New York. This is the address for the
11 “Ray Lee” Uline account. It is also the address that the Uline account holder confirmed
12 was both his billing address and his residence. It is also the address for the Citibank
13 account(s) associated with Raymenth LEE and Amass International Group that was subject
14 to the CTR in June 8, 2019, as described above.
15         78.    At approximately 7:47 AM on August 7, 2019, I saw Raymenth Lee exit the
16 residence at 154 Beach 67th St. Arverne, New York, and depart in his black Ford Explorer.
17 At approximately 1:50 PM, Inspectors returned to “Amass International Group” and saw
18 Raymenth LEE’s black Ford Explorer again parked inside the gated employee parking lot.
19         79.    The following day—August 8, 2019—investigators traveled to 75 Hangar
20 Rd., Jamaica, New York. At approximately 5:36 PM, Inspector Leslie and I saw Raymenth
21 LEE exit the office building, return to his black Ford Explorer with an unknown Asian
22 male and an unknown Asian female and leave the employee parking lot. Investigators
23 followed Raymenth LEE in the Ford Explorer to the intersection of 158th and 100th Avenue
24 in Queens, New York, where the unknown Asian male and the unknown Asian female
25 exited the vehicle. Investigators continued to follow the black Ford Explorer and saw
26 Raymenth LEE arrive alone and park in the driveway of his residence located at 154 Beach
27 67th St., Arverne, New York at approximately 6:42 PM. This surveillance operation
28 confirmed that the “Ray Lee” associated with the billing address on the Uline account

     AFFIDAVIT OF KATELYN R. MITCHELL - 43                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 45 of 57




 1 ordering suspect packaging is the same individual, Raymenth LEE, who works at the office
 2 building for “Amass International Group” and has arranged many suspect shipments to and
 3 from multiple locations around the country through “Around the Clock.”
 4         80.    Since December 2017, the owner of the SUBJECT ACCOUNT, believed to
 5 be the same Raymenth LEE contacting “Pam” to arrange “Around the Clock” shipments,
 6 has purchased 1,310 large corrugated cardboard boxes. Based on extensive surveillance
 7 and my own personal examination of many suspect shipments as well as related seizures,
 8 these boxes are the same shape and size used to ship parcels found to contain marijuana by
 9 suspects in Washington, Oregon, and California. Based on my training and experience I am
10 aware that it is lucrative for individuals engaged in trafficking marijuana to transport
11 product from source states such as Washington, Oregon, California, and Colorado, where
12 illegal marijuana cultivation is not heavily enforced or prosecuted. Individuals engaged in
13 cultivating and trafficking marijuana are in a position to earn a much greater profit by
14 transporting their product out of these West Coast states to areas of the country where
15 marijuana has not been legalized and therefore is in greater demand on the black market.
16         81.    For example, I am aware, through my training and experience that the same
17 pound of processed marijuana that sells on the black market for approximately $1000-
18 $1200 in the state of Washington, may sell for $3000-$5000 in places such as Chicago,
19 New York, and Texas. As previously stated, Oregon State Patrol officers counted 35 bags
20 weighing approximately one pound each in just one of the suspect parcels seized from
21 Xianming WU and Wobiao LEI on October 17, 2018. If each of the 1,310 boxes purchased
22 by Raymenth LEE held 35 one pound bags of marijuana, this would indicate that the
23 organization could have trafficked or be in the process of trafficking up to 45,850 pounds
24 of marijuana from Washington, Oregon, and California since December 2017. Using the
25 conservative price estimate of $3000 per pound, and keeping in mind that some of the
26 cardboard boxes purchased were larger and some were smaller than those seized by Oregon
27 State Patrol, the street value of this much processed marijuana in destination states would
28 be approximately $137,550,000. I also know through my training and experience that

     AFFIDAVIT OF KATELYN R. MITCHELL - 44                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 46 of 57




 1 individuals engaged in narcotics trafficking are usually also engaged in transporting or
 2 otherwise laundering the tremendous proceeds thereof in an effort to evade law
 3 enforcement detection and protect the organization.
 4         82.     As detailed above, Raymenth LEE is involved in both purchasing the
 5 shipping supplies used to package marijuana and in coordinating the shipment of those
 6 suspected marijuana packages. The SUBJECT ACCOUNT is the registered email address
 7 for the Uline account Raymenth LEE uses to purchase shipping supplies, and the
 8 SUBJECT ACCOUNT receives emails with details about each delivery of those supplies.
 9 Based on my training and experience, I know that drug traffickers often use the same
10 means of communication to conduct various aspects of their drug trafficking business.
11 Raymenth LEE uses email to register for shipping services and to coordinate suspected
12 marijuana shipments. Based on my training and experience, I believe that the SUBJECT
13 ACCOUNT contains additional evidence related to the distribution of controlled
14 substances and money laundering.
15               VII.   BACKGROUND REGARDING GOOGLE’S SERVICES
16         83.     In my training and experience, I have learned that Google provides a variety
17 of on-line services, including electronic mail (“e-mail”) access, to the general public.
18 Google allows subscribers to obtain e-mail accounts at the domain name gmail.com, like
19 the e-mail account listed in Attachment A.
20         84.     Subscribers obtain an account by registering with Google. When doing so, e-
21 mail providers like Google ask the subscriber to provide certain personal identifying
22 information. This information can include the subscriber’s full name, physical address,
23 telephone numbers and other identifiers, alternative e-mail addresses, and, for paying
24 subscribers, means and source of payment (including any credit or bank account number).
25 In my training and experience, such information may constitute evidence of the crimes
26 under investigation because the information can be used to identify the account’s user or
27 users, and to help establish who has dominion and control over the account.
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 45                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 47 of 57




 1         85.    E-mail providers typically retain certain transactional information about the
 2 creation and use of each account on their systems. This information can include the date
 3 on which the account was created, the length of service, records of log-in (i.e., session)
 4 times and durations, the types of service utilized, the status of the account (including
 5 whether the account is inactive or closed), the methods used to connect to the account
 6 (such as logging into the account via Google’s website), and other log files that reflect
 7 usage of the account. In addition, e-mail providers often have records of the Internet
 8 Protocol address (“IP address”) used to register the account and the IP addresses associated
 9 with particular logins to the account. Because every device that connects to the Internet
10 must use an IP address, IP address information can help to identify which computers or
11 other devices were used to access the e-mail account, which can help establish the
12 individual or individuals who had dominion and control over the account.
13         86.    In general, an e-mail that is sent to a Google subscriber is stored in the
14 subscriber's “mail box” on Google’s servers until the subscriber deletes the e-mail. If the
15 subscriber does not delete the message, the message can remain on Google servers
16 indefinitely. Even if the subscriber deletes the e-mail, it may continue to be available on
17 Google’s servers for a certain period of time.
18         87.    When the subscriber sends an e-mail, it is initiated at the user’s computer,
19 transferred via the Internet to Google’s servers, and then transmitted to its end destination.
20 Google often maintains a copy of the e-mail sent. Unless the sender of the e-mail
21 specifically deletes the e-mail from the Google server, the e-mail can remain on the system
22 indefinitely. Even if the sender deletes the e-mail, it may continue to be available on
23 Google’s servers for a certain period of time.
24         88.    A sent or received e-mail typically includes the content of the message,
25 source and destination addresses, the date and time at which the e-mail was sent, and the
26 size and length of the e-mail. If an e-mail user writes a draft message but does not send it,
27 that message may also be saved by Google but may not include all of these categories of
28 data.

     AFFIDAVIT OF KATELYN R. MITCHELL - 46                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 48 of 57




 1         89.    A Google subscriber can also store files, including e-mails, address books,
 2 contact or buddy lists, calendar data, photographs, and other files, on servers maintained
 3 and/or owned by Google. In my training and experience, evidence of who was using an e-
 4 mail account may be found in address books, contact or buddy lists, e-mail in the account,
 5 attachments to e-mails, including photographs and files, and photographs and files stored in
 6 relation to the account.
 7         90.    A subscriber to a Google Gmail account can also store files, including
 8 address books, contact lists, calendar data, photographs and other files, on servers
 9 maintained and/or owned by Google. For example, Google offers users a calendar service
10 that users may utilize to organize their schedule and share events with others. Google also
11 offers users’ a service called Google Drive that may be used to store data and documents.
12 The Google Drive service may be used to store documents including spreadsheets, written
13 documents (such as Word or Word Perfect) and other documents that could be used to
14 manage a website. Google Drive allows users to share their documents with others or the
15 public depending on the settings selected by the account holder. Google also provides its
16 users with access to the photo storage service “Picasa.” Picasa can be used to create photo
17 albums, store photographs, and share photographs with others. Another Google service
18 called “You Tube” allows users to view, store and share videos. Google also provides a
19 service called “Google Analytics. Google Analytics is a Google service that monitors
20 website traffic and provides subscribers with data relating to how much traffic is visiting
21 the subscriber’s website, which sections of the subscriber’s website users are visiting, how
22 long users are staying on particular sections of the site, and the geographical source of
23 users visiting the website, among other things.
24         91.    In some cases, e-mail account users will communicate directly with an e-mail
25 service provider about issues relating to the account, such as technical problems, billing
26 inquiries, or complaints from other users. E-mail providers typically retain records about
27 such communications, including records of contacts between the user and the provider's
28 support services, as well records of any actions taken by the provider or user as a result of

     AFFIDAVIT OF KATELYN R. MITCHELL - 47                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 49 of 57




 1 the communications. In my training and experience, such information may constitute
 2 evidence of the crimes under investigation because the information can be used to identify
 3 the account’s user or users.
 4         92.      According to Google’s website, “Location Reporting” allows Google to
 5 periodically store and use a device’s most recent location data in connection with the
 6 Google Account connected to the device. “Location History” allows Google to store a
 7 history of location data from all devices where a user is logged into their Google Account
 8 and have enabled Location Reporting. According to Google “[w]hen you turn on Location
 9 Reporting for a device like your iPhone or iPad, it lets Google periodically store and use
10 that device’s most recent location data in connection with your Google Account.” How
11 often Location Reporting updates location data is not fixed. Frequency is determined by
12 factors such as how much battery life the device has, if the device is moving, or how fast
13 the device is moving. Google’s location services may use GPS, Wi-Fi hotspots, and
14 cellular network towers to determine an account holder’s location.
15         93.      Based on the above, I know that if user of the SUBJECT ACCOUNT utilizes
16 a mobile device to access this Gmail account and has not disabled location services on his
17 device/s or through his Google account settings, Google may have detailed records of the
18 locations at which the account holder utilized his mobile devices. This type of evidence
19 may further assist in identifying the account holder, locations where he is engaged in his
20 illegal conduct, who he is meeting with, and other evidence of the crimes under
21 investigation.
22       VIII. INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED
23         94.      Pursuant to Title 18, United States Code, Section 2703(g), this application
24 and affidavit for a search warrant seeks authorization to permit Google, and its agents and
25 employees, to assist agents in the execution of this warrant. Once issued, the search
26 warrant will be presented to Google with direction that it identify the Google account
27 described in Attachment A to this affidavit, as well as other subscriber and log records
28 associated with the accounts, as set forth in Section I of Attachment B to this affidavit.

     AFFIDAVIT OF KATELYN R. MITCHELL - 48                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 50 of 57




 1         95.    The search warrant will direct Google to create an exact copy of the specified
 2 account and records.
 3         96.    I, and/or other law enforcement personnel will thereafter review the copy of
 4 the electronically stored data, and identify from among that content those items that come
 5 within the items identified in Section II of Attachment B, for seizure.
 6         97.    Analyzing the data contained in the forensic image may require special
 7 technical skills, equipment, and software. It could also be very time-consuming.
 8 Searching by keywords, for example, can yield thousands of “hits,” each of which must
 9 then be reviewed in context by the examiner to determine whether the data is within the
10 scope of the warrant. Merely finding a relevant “hit” does not end the review process.
11 Keywords used originally need to be modified continuously, based on interim results.
12 Certain file formats, moreover, do not lend themselves to keyword searches, as keywords,
13 search text, and many common e-mail, database and spreadsheet applications do not store
14 data as searchable text. The data may be saved, instead, in proprietary non-text format.
15 And, as the volume of storage allotted by service providers increases, the time it takes to
16 properly analyze recovered data increases, as well. Consistent with the foregoing,
17 searching the recovered data for the information subject to seizure pursuant to this warrant
18 may require a range of data analysis techniques and may take weeks or even months. All
19 forensic analysis of the data will employ only those search protocols and methodologies
20 reasonably designed to identify and seize the items identified in Section II of Attachment B
21 to the warrant.
22         98.    Based on my experience and training, and the experience and training of
23 other agents with whom I have communicated, it is necessary to review and seize a variety
24 of e-mail communications, chat logs and documents, that identify any users of the subject
25 account and e-mails sent or received in temporal proximity to incriminating e-mails that
26 provide context to the incriminating communications.
27 //
28 //

     AFFIDAVIT OF KATELYN R. MITCHELL - 49                                    UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 51 of 57




 1                 IX.    REQUEST FOR NONDISCLOSURE AND SEALING
 2          99.    The government requests, pursuant to the preclusion of notice provisions of
 3 Title 18, United States Code, Section 2705(b), that Google be ordered not to notify any
 4 person (including the subscriber or customer to which the materials relate) of the existence
 5 of this warrant for such period as the Court deems appropriate. The government submits
 6 that such an order is justified because notification of the existence of this Order would
 7 seriously jeopardize the ongoing investigation. Such a disclosure would give the
 8 subscriber an opportunity to destroy evidence, change patterns of behavior, notify
 9 confederates, or flee or continue his flight from prosecution.
10          100.   It is further respectfully requested that this Court issue an order sealing, until
11 further order of the Court, all papers submitted in support of this application, including the
12 application and search warrant. I believe that sealing this document is necessary because
13 premature disclosure of the contents of this affidavit and related documents may have a
14 significant and negative impact on the continuing investigation and may severely
15 jeopardize its effectiveness for the same reasons stated above.
16                                      X.     CONCLUSION
17          101.   Based on the forgoing, I believe there is probable cause to believe that the
18 SUBJECT ACCOUNT is being used to further the following federal offenses: Distribution
19 and Manufacturing of Controlled Substances, in violation of 21 U.S.C. § 841(a) (1),
20 Unlawful Use of a Communication Facility to Facilitate the Distribution of Controlled
21 Substances, in violation of 21 U.S.C. § 843(b), Conspiracy to commit these offenses in
22 violation of 21 U.S.C. § 846, and Money Laundering, in violation of 18 U.S.C. § 1956. I
23 request that the Court issue the proposed search warrant. This Court has jurisdiction to
24 issue the requested warrant because it is “a court of competent jurisdiction” as defined by
25 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) & (c)(1)(A). Specifically, the Court is
26 “a district court of the United States . . . that has jurisdiction over the offense being
27 investigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18 U.S.C. § 2703(g), the presence of
28 a law enforcement officer is not required for the service or execution of this warrant.

     AFFIDAVIT OF KATELYN R. MITCHELL - 50                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 52 of 57
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 53 of 57




1                                     ATTACHMENT A
2                                   Account to be Searched
3         The electronically stored data, information, and communications contained in,
4 related to, and associated with, including all preserved data associated with Google email
5 account “Raylee16688@gmail.com” (SUBJECT ACCOUNT), as well as all other
6 subscriber and log records associated with the account, which are located at premises
7 owned, maintained, controlled, or operated by Google LLC, an electronic communications
8 services and remote computing services provider headquartered at 1600 Amphitheatre
9 Parkway, Mountain View, California 94043.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 52                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 54 of 57




1
                                          ATTACHMENT B
2
                   Section I: Information to be disclosed by Google for search
3
            To the extent that the information described in Attachments A is within the
4
     possession, custody, or control of Google LLC, including any e-mails, records, files, logs,
5
     or information that has been deleted but is still available to Google LLC, or has been
6
     preserved pursuant to a request made under 18 U.S.C. § 2703(f), Google, Inc. is required to
7
     disclose the following information to the government for each account or identifier listed in
8
     Attachment A:
9
                   a.     The contents of all e-mails associated with the account, including
10
     stored or preserved copies of e-mails sent to and from the account, draft e-mails, the source
11
     and destination addresses associated with each e-mail, the date and time at which each e-
12
     mail was sent, and the size and length of each e-mail;
13
                   b.     All records or other information regarding the identification of the
14
     account, to include full name, physical address, telephone numbers and other identifiers,
15
     records of session times and durations, the date on which the account was created, the
16
     length of service, the IP address used to register the account, log-in IP addresses associated
17
     with session times and dates, account status, alternative e-mail addresses provided during
18
     registration, methods of connecting, log files, telephone or instrument number or other
19
     subscriber number or identity or any other unique device identifiers recorded by Google in
20
     relation to the account, detailed billing records/logs, and means and source of payment
21
     (including any credit or bank account number);
22
                   c.     The types of services utilized;
23
                   d.     All records or other information stored at any time by an individual
24
     using the account, including address books, contact and buddy lists, calendar data, pictures,
25
     and files;
26
                   e.     All contact lists;
27
28

      AFFIDAVIT OF KATELYN R. MITCHELL - 53                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO #: 2018R00964
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 55 of 57




 1                f.     All Google Drive content and/or preserved data;
 2                g.     All Picasa content and/or preserved data;
 3                h.     All Google Groups content and/or preserved data;
 4                i.     All Google Chat content and/or preserved data;
 5                j.     All GPS, Wi-Fi, or cell tower proximity records related to the account
 6 and/or account contents;
 7                k.     Account history, including any records of communications between
 8 Google and any other person about issues relating to the account, such as technical
 9 problems, billing inquiries, or complaints from other users about the specified account.
10 This is to include records of contacts between the subscriber and Google’s support
11 services, as well as records of any actions taken by Google or subscriber in connection with
12 the service.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     AFFIDAVIT OF KATELYN R. MITCHELL - 54                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO #: 2018R00964
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 56 of 57




 1                                       ATTACHMENT B
 2                   Section II: Information to be seized by the government
 3         All information described above in Section I of Attachment B that constitutes evidence,
 4 fruits, or instrumentalities of the following federal offences committed on or after November 1,
 5 2017: Distribution and Manufacturing of Controlled Substances, in violation of 21 U.S.C.
 6 § 841(a) (1), Unlawful Use of a Communication Facility to Facilitate the Distribution of
 7 Controlled Substances, in violation of 21 U.S.C. § 843(b), Conspiracy to commit these
 8 offenses in violation of 21 U.S.C. § 846, and Money Laundering, in violation of 18
 9 U.S.C. § 1956.
10         a.      All email or other communications, documents, records, posts, photos, and

11 videos related to possession and/or distribution of controlled substances, the proceeds of
12 such a crime, and/or co-conspirators of such a crime;
13         b.      All messages, chats, documents, and profile information, attachments, or

14 other data that serves to identify any persons who use or access the account specified, or
15 who exercise in any way any dominion or control over the specified account;
16         c.      Any address lists or buddy/contact lists associated with the specified

17 account;
18       d.        All subscriber records associated with the specified account, including

19 name, address, local and long distance telephone connection records, or records of
20 session times and durations, length of service (including start date) and types of service
21 utilized, telephone or instrument number of other subscriber number or identity,
22 including any temporarily assigned network address, and means and source of payment
23 for such service such as any credit card or bank account number;
24        e.     Any and all other log records, including IP address captures, associated

25 with the specified account; and
26        f.     Any records of communications between Google and any person about

27 issues relating to the account, such as technical problems, billing inquiries, or complaints
28 from other users about the specified account. This is to include records of contacts
     ATTACHMENT B - 2                                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     ITEMS TO BE SEIZED
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
           Case 2:19-mj-00441-BAT Document 1 Filed 09/19/19 Page 57 of 57




1 between the subscriber and the provider’s support services, as well as records of any
2 actions taken by the provider or subscriber as a result of the communications.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT B - 2                                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     ITEMS TO BE SEIZED
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
